EXHIBIT 10.21

SECOND AMENDMENT

TO

SEPARATION AND RELEASE AGREEMENT

﻿

This second amendment (the “Second Amendment”) is entered into as of this
26th day of November, 2014, by and between Reading International, Inc. (the
“Company”) and Andrzej Matyczynski (“Executive”) and amends that certain
Separation and Release Agreement dated as of May 30, 2014 (the “Initial SRA”),
as previously amended by that certain first amendment of Separation and Release
Agreement dated effective August 6, 2014 (the “First Amendment” and collectively
with the Initial SRA, the “First Amended SRA”).

﻿

Any defined terms not specifically defined in this Second Amendment have the
same meanings as set forth in the First Amended SRA.    Except as specifically
amended by this Second Amendment, the First Amended SRA remains in full force
and effect and has not been modified or amended in any respect, and none of the
respective rights or obligations of the parties thereunder have been waived or
released.    

﻿

1.



 Retirement Date:   Section 1 of the First Amendment is hereby deleted in its
entirety and replaced with the following:  “Executive’s “Retirement Date” will
be the last day Services are provided during the period starting on the date of
this Agreement and ending on June 1, 2015, or such earlier termination date.”

﻿

2.



Deferred Compensation:  Section 2 of the First Amendment is hereby deleted in
its entirety and replaced with the following:   “The third sentence of Section
4.1(d) is amended (i) to replace the amount of $50,000 and the immediately
following parenthetical with the amount of $75,000, and (ii) to  add the
following to the end thereof, “and will authorize an allocation under the
Deferred Compensation Plan for the 2015 plan year and will make a corresponding
contribution to the grantor trust in the amount of $31,250 (representing a
pro-rata mount of the annual allocation and contribution for 2015 through the
Retirement Date).” 

﻿

3.



Notwithstanding any other provision of the First Amended SRA, it is agreed that
Executive may do a majority of his work from his home in Atlanta,
Georgia.    Executive will only be required to be at the Company’s Los Angeles
offices for a total of ten (10) weeks (Monday through Thursday).   It is
anticipated that the parties will work together to schedule such time in full
week blocks, one week in one month, two weeks in the next month, one week in the
next month, etc.   The Company will promptly reimburse Executive for all
reasonable travel expenses (against reasonable documentation), including
airfare, hotel and car rental (such travel expenses not to exceed $1,200.00 per
weekly trip).

In Witness Whereof this Second Amendment is executed and delivered effective of
the date first set forth above.

Reading International, Inc.

﻿

By:_/s/ James J. Cotter_______

James J. Cotter, Jr.

Chief Executive Officer

﻿

Executive:

﻿

__/s/ Andrzej Matyczynski____

Andrzej Matyczynski



--------------------------------------------------------------------------------